UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6083



MICHAEL O. DEVAUGHN,

                                             Petitioner - Appellant,

          versus


MICKEY E. RAY, Warden of FCI Edgefield; UNITED
STATES OF AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-99-3405-4-17BF)


Submitted:   April 13, 2000                 Decided:   April 25, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael O. DeVaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael O. DeVaughn appeals the district court’s orders deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition and denying his

motions filed pursuant to Fed. R. Civ. P. 59(e) and 60(b).    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Because we find that the magistrate judge properly recom-

mended that DeVaughn’s claims were more appropriately brought under

28 U.S.C.A. § 2255 (West Supp. 1999), and that any such motion

would be successive, we affirm substantially on the reasoning of

the district court.   See DeVaughn v. Ray, No. CA-99-3405-4-17BF

(D.S.C. Nov. 15, Dec. 3, & Dec. 30, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                 2